DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed March 4, 2021 has been entered.  Claims 1-3 and 5-20 remain pending in the application.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.  The previous objections to claims 2-20 are withdrawn in light of applicant's amendment to claims 2-20.  Some of the previous 35 USC 112 rejections of claims 1-20 are withdrawn in light of applicant’s amendment to claims 1, 3, 5- 8 and 11-17.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Sluzas on May 28, 2021.  The application has been amended as follows: 
In claim 1 lines 24-25, “wherein the second part of the displacement element is fixed to the rotor” was changed to --wherein the second part of the displacement element is fixed to the rotor in both the operative position and the change position--.
In claim 3 line 6 and 6-7, “support members” was changed to --support members of the at least two support members--.
In claim 5 line 5 “the external contour” was changed to --an external contour--.

In claim 8 lines 2-3, “at least a displacement member” was changed to --at least a displacement member or the at least two displacement members--.
Claims 9, 10 and 13 were cancelled.
In claims 14, 15 and 17, line 3, “a groove” was changed to --a groove of the groove-sliding block connection--.
In claims 14 and 15 line 4, “the groove” was changed to --the groove of the groove-sliding block connection--.
In claims 14 and 17, line 5, “the sliding block” was changed to --a sliding block of the groove-sliding block connection--.
In claim 14 line 5, and claims 15 and 17 line 6, “the groove” was changed to --the groove of the groove-sliding block connection--.
In claim 15 line 5, “the sliding block” was changed to --a sliding block--.
Claims 16 and 20 were cancelled.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: New figures 7a and 7b should be resubmitted as discussed to remove all instances of new matter.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 1-3, 5-8, 11, 12, 14, 15 and 17-19 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not teach a peristaltic 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746